Exhibit 99.1 Joint Filing Agreement By this Agreement, the undersigned agree that this amended Statement on Schedule 13D being filed on or about this date, and any subsequent amendments thereto filed by any of us, with respect to the securities of Willi-Food International Ltd. is being filed on behalf of each of us. Dated: December 16, 2014 /s/ Alexander Granovskyi Alexander Granovskyi Israel 18 B.V. By: /s/ Euryton Trust Management B.V. Name: Euryton Trust Management B.V. Title: Director By: /s/ Doron Shamir Name: Doron Shamir* . Title: Director By: /s/ Alon Elmaliyah Name: Alon Elmaliyah* Title: Proxy Holder A BGI Investments (1961) Ltd. By: /s/ Israel Yossef Schneorson Name: Israel Yossef Schneorson Title: Chief Executive Officer By: /s/ Eyal Merdler Name: Eyal Merdler Title: Chief Financial Officer B.S.D. Crown Ltd. By: /s/ Israel Yossef Schneorson Name: Israel Yossef Schneorson Title: Chief Executive Officer By: /s/ Eyal Merdler Name: Eyal Merdler Title: Chief Financial Officer Willi-Food Investments Ltd. By: /s/ Joseph Williger Name: Joseph Williger Title: Chairman By: /s/ Emil Bulilovsky Name: Emil Bulilovsky Title: Chief Executive Officer * Evidence of signature authority is filed herein as Exhibit 99.2.
